Filing #       89352128 E-Filed 05/10/2019 11:55:41                                                       PM
   FORM          1.997. CIVIL                     COVER SHEET
   The   civil   cover sheet and the information contained in neither replace nor supplement the ﬁling and service of pleadings
                                                                                                it


   or other      documents as required by law. This form must be filed by the plaintiff or petitioner for the use of the Clerk of
   Court for the purpose of reporting judicial workload data pursuant to section 25.075, Florida Statutes. (See instructions for
   completion.)



         |.                       CASE STYLE
                                                                         IN   THE CIRCUIT COURT OF THE SIXTH JUDICIAL                                     CIRCUIT,
                                                                         IN   AND FOR PINELLAS COUNTY, FLORIDA



                                                                                                               Case   No.:
                                                                                                               Judge:
   Brittany Williams
    Plaintiff
                     VS.
   DIGITAL MEDIA SOLUTIONS, LLC
   Defendant


         ||.                     TYPE OF CASE

                                                                                                                        Q    Non-homestead                   residential foreclosure

                 Q Condominium                                                                                               $250,00 or more
                 D   Contracts and indebtedness                                                                         Q    Other                real Property actions     $0   -
                                                                                                                                                                                     $50,000
                 E Eminent domain                                                                                       Q    Other                real property actions     $50,001     -   $249,999

                 E Auto negligence                                                                                      Q    Other                real property actions     $250,000 or more

                 Q Negligence — other
                                          Business governance                                                           Q    Professional malpractice
                                                                                                                                  ID                Malpractice — business
                                          Business      torts
                                                                                                                                  ID                Malpractice — medical
                                          Environmental/Toxic          tort
                                                                                                                                  glﬂ               Malpractice — other professional
                                          Third party indemniﬁcation
                                                                                                                             Ot              _1

                                          Construction defect
                     DIDIDIDIDIDIDIDDID

                                                                                                                                                    Antitrust/Trade Regulation
                                          Mass   tort
                                                                                                                                                    Business Transaction
                                          Negligent security                                                                      IDIDIDID

                                                                                                                                                    Circuit Civil   -   Not Applicable
                                          Nursing   home        negligence
                                                                    — commercial                                                                    Constitutional challenge—statute or
                                          Premises      liability
                                                                                                                                                    ordinance
                     _                    Premises      liability   — residential
                                                                                                                                   ID               Constitutional challenge—proposed
                 ID Products                  liability
                                                                                                                                                    amendment
                 ID Real Property/Mortgage foreclosure                                                                                              Corporate Trusts
                                                                                                                                  ID
                     ID                   Commercial foreclosure $0            -
                                                                                   $50,000
                                                                                                                                  IE                Discrimination-employment or other
                     ID                   Commercial foreclosure $50,001              -   $249,999
                                                                                                                                  ID                Insurance claims
                      ID                  Commercial foreclosure $250,000 or more
                                                                                                                                  ID                Intellectual property
                     ID                   Homestead       residential foreclosure         $0 — 50,000                                               Libel/Slander
                                                                                                                                  ID
                     ID                   Homestead       residential foreclosure         $50,001    -
                                                                                                                                  ID                Shareholder derivative action
                                          $249,999
                                                                                                                                  ID                Securities litigation
                                          Homestead residential foreclosure $250,000                     or
                                                                                                                                  ID                Trade secrets
                                          more
                      IUD                                                                                                                           Trust litigation
                                          Non-homestead residential foreclosure $0 -                                              ID
                                          $50,000
                      ID                  Non-homestead residential foreclosure
                                                 - $249,999
                                          $50,001




***ELECTRONICALLY FILED                                   05/10/2019 11:55:38 PM:            KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
                                                                              COMPLEX BUSINESS COURT
             This action       is   appropriate for assignment to                Complex Business Court as delineated and mandated by the
             Administrative Order.             Yes    Q     No   E
             |||.         REMEDIES SOUGHT                   (check      all   that apply):

                                E      Monetary;
                                E      Non-monetary declaratory or                 injunctive relief;

                                E      Punitive


             IV.          NUMBER OF CAUSES OF ACTION:                              (    )

                          (Specify)



                          g

             V.           ls   THIS    CASE A CLASS ACTION LAWSUIT?
                                Q      Yes
                                E      No

             VI.          HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                                E      No
                                Q      Yes —   If   “yes”   list all   related   cases by name, case number and court




             VII.         ls   JURY TRIAL DEMANDED                       IN   COMPLAINT?
                                E      Yes
                                Q      No



|   CERTIFY that the           information     have provided in this cover sheet is accurate to the best of my knowledge and
                                                |                                                                                       belief,   and
that   |   have read and        will   comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature         s/   Patrick K. Elliott              FL Bar        No.:     1000970
                  Attorney or party                                                                     (Bar number,   if   attorney)


             Patrick K. Elliott                  05/10/2019
                          (Type or     print   name)                                                      Date
Filing   # 89352128 E-Filed 05/10/2019 11:55:41                             PM


                          IN        THE CIRCUIT COURT FOR THE SIXTH JUDICIAL CIRCUIT
                                         IN AND FOR PINELLAS COUNTY, FLORIDA
                                                                  CIVIL DIVISION

           BRITTANY WILLIAMS,

                      Plaintiff,
                                                                                   CASE     NO.:
           v.
                                                                                   DIVISION:
           DIGITAL MEDIA SOLUTIONS, LLC,

                      Defendant.
                                                                        /




                                                                      SUMMONS
           THE STATE OF FLORIDA:
           To Each    Sheriff 0fthe State:


                      YOU ARE HEREBY COMMANDED t0 serve this Summons, a copy 0fthe Complaint, Request for
           Production, First Set of Interrogatories, Notice of Taking Corporate Representative Deposition and
           Designation of Email in this action on defendant:


                                                      DIGITAL MEDIA SOLUTIONS, LLC
                                                             4800 140th Ave       N Suite 101
                                                                  Clearwater,    FL 33762

                    Each defendant is required t0 serve written defenses t0 the complaint 0r petition on Patrick K. Elliott,
           plaintiff s attorney, whose address is Law Ofﬁce ofPatrick K. Elliott 100 S. Ashley Drive, Suite 600, Tampa
           FL 33602 within 201 days after the service 0f this summons 0n that defendant, exclusive 0f the day ofservice,
           and to ﬁle the original 0fthe defenses with the clerk 0fthis court either before service on plaintiff” s attorney or
           immcdiatcly thcrcaftcr. If a defendant fails to do so, a dcfault Will bc cntcrcd against that dcfcndant for thc
           relief demanded in the         complaint 0r petition.
              MAYon
           DATED  13 10th
                      2019day ofMay, 2019.
           Printed: Patrick K. Elliott                                           KEN BURKE
           Attorney for Plaintiff                                                AS Clerk 0f tho Court
           Address: Law Ofﬁce 0f Patrick K.             Elliott
           100    Ashley Drive, Suite 600
                 S.

           Tampa FL 33602
           Florida Bar No. 1000970
                                :
                                                                                 By:   WA
                                                                                 As Déﬁuty Clerk
                                                                                                _


                                                                                                    gmum,
                                                                                 (727) 464—7000


           If you are aperson with a disability who needs any accommodation in order t0 participate in
           this proceeding, you are entitled, at n0 cost to you, t0 the provision 0f certain assistance.
           Please contact the Clerk 0f Court, 315 Court Street, Clearwater, FL 33756, (727) 464-7000 at

           l   Except when   suit is   brought pursuant to section 768.28, Florida Statutes, if the State of Florida, one 0f its agencies,
           or one 0f its ofﬁcials 0r employees sued in his     01’ her ofﬁcial capacity is a defendant, the time t0 be inserted as t0 it is

           40 days.   When suit is brought pursuant l0       section 768.28, Florida Statutes, the lime l0 be inserted   is   30 days.




***ELECTRONICALLY FILED              05/10/2019 11:55:38 PM:       KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
least 7days before your scheduled court appearance, or immediately upon receiving this
notiﬁcation if the time before the scheduled appearance is less than 7 days; ifyou are hearing
impaired call 711.




                      KEN BURKE CLERK CIRCUIT COURT
                      315 Court Street
                      Clearwater, Pinellas County, FL 33756-5165
                                             IMPORTANT
A lawsuit has been ﬁled against you. You have 20 calendar days after this summons is served on
you to ﬁle a written response to the attached complaint With the clerk of this court. A phone call
Will not protect you. Your written response, including the case number given above and the names
of the         must be ﬁled if you want the court to hear your side of the case. If you do not ﬁle
         parties,
your response on time, you may lose the case, and your wages, money, and property may
thereafter be taken without further warning from the court. There are other legal requirements.
You may want to call an attorney right away. If you do not know an attorney, you may call an
attorney referral service or a legal aid ofﬁce (listed in the phone book). If you choose to ﬁle a
written response yourself, at the same time you ﬁle your written response to the court you must
also mail or take a copy ofyour written response to the “Plaintiff/Plaintiff” sAttorney” named in the
documents.



                                            IMPORTANTE

Usted ha sido demandado legalmente. Tiene 20 dias, contados a partir del recibo de esta
notiﬁcacion, para contestaI 1a demanda adjunta, por escrito, y presentarla ante este tribunal. Una
llamada telefonica no lo protegera. Si usted desea que e1 tribunal considere su defensa, debe
presentar su respuesta por escrito, incluyendo e1 numero del caso y los Hombres de las partes
interesadas. Si usted no contesta 1a demanda a tiempo, pudiese perder e1 caso y podria ser
despojado de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso del
tribunal. Existen otros requisitos legales. Si lo desea, puede usted consultaI a un abogado
inmediatamente. Si no conoce a un abogado, puede llamaI a una de las oﬁcinas de asistencia legal
que aparecen en 1a guia telefonica. Si desea responder a 1a demanda por su cuenta, a1 mismo tiempo
en que presenta su respuesta ante e1 tribunal, debera usted enviaI por correo o entregar una copia de
su respuesta a 1a persona denominada abajo como “Plaintiff/Plaintiff’ s Attorney” (Demandante o
Abogado del Demandante).


                                             IMPORTANT
Des poursuites      judiciares ont ete entreprises contre vous.   Vous avez 20jouIs consecutifs a
partir  de    1a date                                              une
                        de l’assignation de cette citation pour deposer reponse ecrite a 1a plainte
ci-jointe aupres de ce tribunal. Un simple coup de telephone est insufﬁsant pour vous proteger.
Vous etes obliges de deposer votre reponse ecrite, avec mention du numero de dossier ci-
dessus et du nom des parties nommees ici, si vous souhaitez que 1e tribunal entende votre cause.
Si vous ne deposez pas votre reponse ecrite dans 1e relai requis, vous risquez de perdre 1a cause
ainsi que votre salaire, votre argent, et vos biens peuvent etre saisis par 1a suite, sans aucun
preavis ulterieur du tribunal. Il y a d’autres obligations juridiques et vous pouvez requerir les
services immediats d’un avocat. Si vous ne connaissez pas d’avocat, vous pourriez telephoner a un
service de reference d’avocats ou a un bureau d’assistance juridique (ﬁgurant a l’annuaire de
telephones). Si vous choisissez de deposer vous-meme une reponse ecrite, i1 vous faudra egalement,
en meme temps que cette formalite, faire parvenir ou expedier une copie de votre reponse ecrite au
“Plaintiff/Plaintiff’ s Attorney” (Plaignant ou a son avocat) nomme ci-dessous.
Filing #   90125278 E-Filed 05/24/2019 07:09:06                 PM


                      IN   THE CIRCUIT COURT FOR THE SIXTH JUDICIAL CIRCUIT
                                IN AND FOR PINELLAS COUNTY, FLORIDA
                                                         CIVIL DIVISION

            BRITTANY WILLIAMS,

                  Plaintiff,
                                                                            CASE NO.:
           v.


           DIGITAL MEDIA SOLUTIONS, LLC,

                  Defendant.
                                                            /



                                    NOTICE OF DESIGNATION OF E-MAIL
                               ADDRESSES FOR SERVICE OF COURT DOCUMENTS

                  Plaintiff,   BRITTANY WILLIAMS                (“Plaintiff’),    by and through undersigned counsel,

            ﬁles this Notice of Designation of E-Mail Addresses for Service of Court                         Documents under

           Florida Rule of Judicial Administration 2.516(b)(1)(A), and hereby designates the following e-


           mail   addresses       to   be   used    for    service          of   all        court   ﬁlings   in   this   action:


            elliottp@employmentandconsumerlaw.com and murrayd@employmentandconsumerlaw.com.

                  Dated   this   24th day of May, 2019.


                                                                Respectfully submitted,



                                                                /s/   Patrick K. Elliott
                                                                PATRICK K. ELLIOTT
                                                                Florida.    Bar Number: 1000970
                                                                THE LAW OFFICE OF PATRICK K. ELLIOTT, PLLC
                                                                100    Ashley Drive, Suite 600
                                                                       S.

                                                                Tampa, FL 33602
                                                                Direct Dial: (813) 379-3090
                                                                Facsimile:       26 1 -3542
                                                                                 (8    1   3)
                                                                E-mail: elliottp@employmentandconsumerlaw.com
                                                                Email: dmurray@ employmentandconsumerlaw.com
                                                                Attorneyfor Plaintlff




***ELECTRONICALLY FILED        05/24/2019 07:09:05 PM:   KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
Filing #    90125278 E-Filed 05/24/2019 07:09:06                                           PM


                                                                            RETURN OF SERVICE

     State of Florida                                                              County of Pinellas                                                                         Circuit Court


     Case Number: 19-003294—Cl

     Plaintiff:

     Brittany Williams

     VS.

      Defendant:
      Digita!   Media Solutions LLC

      For:
      Patrick Elliott
     Law Office Of Patrick         K. Euiott
      100 S. Ashley Drive Ste 600
      Tampa, FL 33602

      Received by Claims Confirmation Specialist on the 18th day of May, 2019 at 8:20                                                 am to        be served on Digital Media
      Solutions, Llc, 4800 140th Avenue North Suite 101, Clearwater,, FL 33762.


      L Shelagh Roberts,         do hereby     affirm that       on the 21st day of May, 2019 at 10:50 am,                                    I:




      served a  CORPORATION by delivering a true copy of the Summons and Complaint, PLaintiff‘s Notice of Service of
      FirstSet of lnterrogatories to Defendant, PLaintiff’s First Request for Production of Documents to Defendant,
      Plaintiffs Notice of Taking Corporate Representative Deposition with the date and hour of service endorsed thereon
      by me, to: MORGAN MONTONE as LEGAL CO-ORDINATOR for Digital Media Solutions, Llc, at the address of: 4800
      140TH AVENUE NORTH, SUITE 101, CLEARWATER, FL 33762, and informed said person of the contents therein, in
      compiiance with state statutes.


      k   certify thatl   am   over the age of 18‘ have no interest 'm the above action, and am a Special Process Server appointed by the
      Sheriff, in   good standing,     in me judicial circuit in which the process was sewed.



      Under penalties      of perjury.    Ideclare that      I   have read the foregoing                   affidavit        and    that the facts stated in     it   are true. Notary not
      required. persuant to        FS   92.525.




                                                                                                                                        C/           .
                                                                                                                                                         .
                                                                                                                                                                          "
                                                                                                                                                                                .   ~   n
                                                                                                                                   )béxwk/‘Lzzbew
                                                       1 066462                                                              AP85541
                                                                                                                                        x
                                                                                                                             Shelagh Robertség
                                                                                                                                              8
                                                                                   _A

                                                   SPECIAL PROCESS SERVICE                                                   Claims Confirmation Specialist
                                                                                       .
                                                                                                                             309 Jeanal Place
                                                     Pinellas         Counw,     Florgdu                                     Tampa, FL 3361 2
                                                      sob Guahieri,             Sheriff                                      (31 3) 335-4569


                                                                                                                             Our Job  Serial Number:          SUL-2019000152




                                                                                                               —<—
                                                                                                                             Ref: 201 90001 52



                                                      Copyright       © 1 992-201 9 Database Servnces.   Inc   —
                                                                                                                   Process Server‘s Toolbox   V81:




 7**;‘E,LE,CTTON)ICALLY FILED 05/24/20                            :     :          :                           ,
                                                                                                                          RK OF THE CIRCUIT COURT, PINELLAS COUNTY***
Filing #   90125278 E-Filed 05/24/2019 07:09:06                        PM


                           IN   THE CIRCUIT COURT FOR THE SIXTH JUDICIAL CIRCUIT
                                     IN AND FOR PINELLAS COUNTY, FLORIDA
                                                            CIVIL DIVISION

            BRITTANY WILLIAMS,

                     Plaintiff,
                                                                                 CASE NO.:
           v.


           DIGITAL MEDIA SOLUTIONS, LLC,

                     Defendant.
                                                                   /



                                            PLAINTIFF’S NOTICE OF TAKING
                                        CORPORATE REPRESENTATIVE DEPOSITION
                     PLEASE TAKE NOTICE                     that       Counsel        for   Plaintiff,    BRITTANY WILLIAMS

            (“Plaintiff’), Will take the deposition     of the Corporate Representative(s) of Defendant,                    DIGITAL

           MEDIA SOLUTIONS, LLC                  (“Defendant”), on the date, time, and location stated below, such


            deposition to continue from day to day until completed:




                              NAME                                     DATE/TIME                                LOCATION
            CORPORATE                                                        [Date]                               [Address]
           REPRESENTATIVE TO BE                                        At   [time] a.m.
           DESIGNATED BY
           DEFENDANT

                     Before a court reporter, notary public, or before a duly assigned representative,                         Who   is



           not of counsel to the parties or interested in the events of this cause.


                     Defendant     is   required to designate one or          more corporate      representatives or individuals to


           testify   about information      known or reasonably available to Defendant on the                    following subjects:


                  1.     The job duties and job description of Plaintiff during any period                          that Plaintiff was
            employed by Defendant.

                     2.         The process used by Defendant               to collect   documents       for production to Plaintiff in
           response       to Plaintiff’s   Requests for Production of documents, including but not limited to




***ELECTRONICALLY FILED           05/24/2019 07:09:05 PM:   KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
searches and production from Defendant’s electronic mail system.


          3.        Plaintiff” s   job performance.


          4.        Plaintiff” s dates   of employment, job       titles,   and job   duties.


          5.        Any    compliment,      award,     or    commendation given             to   Plaintiff   during   her
employment With Defendant.

          6.        Any    written or oral reprimand, warning, or caution given to, or concerning
Plaintiff,     during Plaintiff” s employment With Defendant.


          7.        The   factual basis for all defenses raised       by Defendant       in this matter.


          8.        Any contention by Defendant that Plaintiff’ s job performance was unsatisfactory.

          9.        Defendant’s policies and procedures regarding employee discipline.


          10.       Defendant’s policies and procedures regarding retaliation.


          11.       Defendant’s policies and procedures regarding discrimination.


          12.       Defendant’s policies and procedures regarding any identiﬁcation of employees on
the basis of race.


          13. The racial composition of Defendant’s workforce                         at the location   Where    Plaintiff
worked for years 2014 through 2019.

          14.       Defendant’s compliance With state and federal laws pertaining to the compilation,
recording, and preservation of forms prompting an employee’s self—identiﬁcation                         on the   basis of
race, including, but not limited to,         EEO-l Survey Forms and               similar forms regardless of their
origin.


          15   .    A11 applicable insurance coverage.


          16.       Conﬁrmation and         details relating to       any response provided by Defendant               to
Plaintiff” s First Set    of Interrogatories.

          17.       Any documents produced           in response to Plaintiff’s First           Request for Production
of Documents.

          18.       Defendant’s records regarding           Plaintiff’ s    work performance, including e-mails        or
telephone messages.


          19.       Defendant’s rationale for terminating          Plaintiff” s   employment.
           20.      The   of all persons Who participated in the decision to terminate
                          identity                                                                            Plaintiff’ s

employment, including the input given by each person.

           21.      The   identity   of all persons    Who   fell   Within the same protected category as Plaintiff
under Section 1981 on account of their race, worked at the same facility Where Plaintiff was
employed between 2014 and the present, and Whose employment was terminated by Defendant,
including the reasons given for each termination.


           22.      Any internal complaints of discrimination made by Plaintiff, or other employees
of Defendant       Who worked at the same location as Plaintiff, during Plaintiff’s employment with
Defendant, as well as Defendant’s response to each internal complaint.


           23.      A11 statements     made       to Plaintiff   by Defendant, When       Plaintiff   was informed   that
her employment had been terminated.


       24.    Any communications, including e-mails, exchanged between Plaintiff and
Defendant in relation to Plaintiff” s complaints of discrimination in the workplace.

           25.      The   identity    of   all   persons who, from 2014 to the present, worked at the same
facility   where   Plaintiff   was employed and ﬁled             internal or external complaints       of discrimination
against Defendant.


           26.      The    training    and qualiﬁcations of Plaintist                  supervisors,    With respect to
workplace discrimination and           retaliation.


           27.      A11 lawsuits, charges, or complaints brought against Defendant Within the past ten
years for alleged Violations of 42 U.S.C. §1981, the Civil Rights Act of 1964, or the Florida Civil
Rights Act of 1992.


           Upon    oral examination pursuant to the Florida Rules                  of Civil Procedure, before a court


reporter or any other notary public or ofﬁcer authorized                       by law     to take depositions.       Said


deposition(s) Will be taken for the purposes permitted                  by the     rules governing the conduct    of the


case.


           Dated   this 10th   day of May 2019.



                                                          Respectfully submitted,


                                                          /s/    Patrick Elliott
                                                          PATRICK K. ELLIOTT
                                                          Florida.    Bar Number: 1000970
                                                          THE LAW OFFICE OF PATRICK K. ELLIOTT, PLLC
                                            100   Ashley Drive, Suite 600
                                                  S.

                                           Tampa, FL 33602
                                           Direct Dial: (813) 379-3090
                                           Facsimile: (8 1 3) 26 1 -3542
                                           E-mail: elliottp@employmentandconsumerlaw.com
                                           Email:      dmurray@ employmentandconsumerlaw.com
                                           Attorneyfor Plaintlff



                                CERTIFICATE OF SERVICE

       I   HEREBY CERTIFY that a true and correct copy of the foregoing was furnished to the
Defendant on the date the complaint was served.



                                           /s/   Patrick Elliott
                                           PATRICK K. ELLIOTT
Filing #   90125278 E-Filed 05/24/2019 07:09:06                          PM


                         IN    THE CIRCUIT COURT FOR THE SIXTH JUDICIAL CIRCUIT
                                    IN AND FOR PINELLAS COUNTY, FLORIDA
                                                              CIVIL DIVISION

            BRITTANY WILLIAMS,

                    Plaintiff,
                                                                                CASE NO.:
           v.


           DIGITAL MEDIA SOLUTIONS, LLC,

                    Defendant.
                                                                     /



                                           PLAINTIFF’S FIRST REQUEST FOR
                                      PRODUCTION OF DOCUMENTS TO DEFENDANT

                    Plaintiff,      BRITTANY WILLIAMS                    (“Plaintiff’),   by and through undersigned counsel

            and in accordance With the Florida Rules of Civil Procedure, hereby requests                             that Defendant,


            DIGITAL MEDIA SOLUTIONS, LLC                            (“Defendant”), diligently and carefully search                for,



            inquire after, and produce for inspection              and copying the documents identiﬁed below, regardless

            of their origin:


                                                             I.    INSTRUCTIONS

                    1.         Defendant       shall   produce these documents Within forty—five (45) days              after service
            of this request.


                    2.         In accordance With the Florida Rules of Civil Procedure, Defendant                          is   hereby
            instructed to produce         documents as they are kept              in the ordinary course       of business, or to
            organize and label documents so that they correspond With the categories in this request. In
                        documents are to be produced in full and unexpurgated form. Redacted documents
            addition, all
           Will not be deemed to comply With this request.


                    3.         If   any document described in            this request     was, but no longer   is,   in Defendant’s
           possession, custody, or control, please state whether the document:


                               (a)       is   missing or   lost;

                               (b)       has been destroyed;
                               (c)       has been transferred, voluntarily or involuntarily, to others; or
                               (d)       has otherwise been disposed           of.




***ELECTRONICALLY FILED             05/24/2019 07:09:05 PM:    KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
                 In each instance, please explain the circumstances surrounding the document’s
disposition, identify the person or persons authorizing the disposition,                      and   list   the date   on Which
the   document was so disposed. Please identify each document by listing the following
information:   Name and address of the author of the document; the nature or type of document
(e.g., letter, memorandum, chart, photograph, report, eta); date on Which the document was

created; subject matter of the document; present location(s) of the document; custodian (s); and
whether the document (or a copy) is still in existence.


        4.       If    any requested document            is   believed to be privileged, or for            some   other reason
may not be   subject to production, please provide the following information:


                 (a)       The nature or type of document                     (e.g.,      letter,   memorandum,          chart,
                           photograph, report, eta);
                 (b)       Its   date of creation;
                 (c)       The name and address of its author; or,
                 (d)       The identity of each recipient and addressee of the original document;
                 (e)       The identity of all other persons Who received copies of the document;
                 (f)       The subject matter of the document; and
                 (g)       The reason(s) for non-production, including all legal grounds.

        5.       This request for production   is a continuing one. Supplementation of responses to

this request shall     be made in accordance With the Florida Rules of Civil Procedure.

                                                   II.   DEFINITIONS

                 Whenever used        in this request, the following deﬁnitions shall apply:


        1.       “Plaintiff”     means   BRITTANY WILLIAMS                   and   all   of her agents, representatives,
attorneys, consultants, experts,       and   all    other persons acting or purporting to act for or                  on behalf
of her, regardless of Whether they are authorized to do                so.


        2.     “Defendant” or “You” and “your” shall mean or refer to DIGITAL MEDIA
SOLUTIONS, LLC, and all of its agents, representatives, attorneys, consultants, experts, and all
other persons acting or purporting to act for or on behalf of it.


        3.       If this request is directed to a natural person, then                   “Defendant” shall refer to the
natural person   named     in the request.


        4.       The term “document”           is   used in the broadest sense that the Florida Rules of Civil
Procedure permit. Speciﬁcally, “document” includes, but is not limited to, all writings of any
nature or type whatsoever, whether they contain written or graphic material, which are within the
possession, custody, or control of the Defendant, or of any agent, employee, or representative
(including, without limitation, attorneys, advisors, physicians, consultants,                         and accountants) or
other person acting or purporting to act for or                 on behalf of Defendant, or          in concert With them,
including, but not limited to: Letters, tape recordings, notes, afﬁdavits, contracts, agreements,
communications, correspondence, telegrams, telexes, cables, memoranda, records, reports,
books, notebooks, summaries or records of telephone conversations, shipping documents,
personal conversations or interviews, diaries, calendars, forecasts,                   statistical statements,     work
papers, drafts, copies, graphs, charts, slides, demonstrative or Visual aids, accounts, analytical
records, minutes or records, appraisals, records, checks, check stubs,                        employment      materials,
expense accounts, receipts, reports or summaries of negotiations, brochures,                      lists,   journals,   and
advertisements.


          The term “document”                also    includes   electronically    recorded information,      such as
electronic mail (“email”), html ﬁles, databases, data processing tapes                       and cards, computerized
data, computer diskettes, or information otherwise contained on a computer’s hard drive, disks or
backup tapes, Video tapes, audio tapes, View-graphs, any information maintained on digital,
electronic, magnetic or other media, and any other summary, schedule, memorandum, note,
statement, letter, telegram, interofﬁce communication, report, diary, worksheet, list, graph, chart,
index, tape recording, partial or complete report of telephone or oral conversation, transcript or
minutes,       compilation,    tabulation,          study,   analysis,   or   other   such    writing   or    recording.
Electronically recorded information shall also be produced in native format and any metadata
shall   be included.

          “Documents”     shall also include copies           of documents (including but not limited to carbon,
handwritten, typewritten, microﬁlmed, photostatic or                     Xerox    copies), including non-identical
copies, regardless of Whether they differ  from the original because of any alteration, notes,
comments, or other material contained therein or attached thereto, or for another reason.

         For the purpose of the foregoing, “draft” means any earlier, preliminary, preparatory, or
tentative version  of all or part of a document, regardless of whether such draft was superseded by
a later draft, or the terms of the draft differ from those of the ﬁnal document. The term “copies”
means all copies of a document, including those copies that are not identical in every respect to
the documents being produced.


          The terms “document” and “documents”                    also include   any   originals, all ﬁle copies, all
other copies, no matter       how prepared, and all drafts prepared in connection With              such documents,
whether or not used, as well as the folder in Which the documents are maintained. A draft or
non-identical copy of a document, including a copy or duplicate of a document Which has any
nonconforming notes, marginal annotations or other markings, and any preliminary version, draft
or revision of the foregoing,      is   a separate document Within the meaning of these terms.


          5.    “Metadata” means the data found Within documents. It includes all electronically
stored information that describes or deﬁnes the    document that is not generally Visible in the
ordinary electronic display or printing of the document. Common examples include comments,
markups, revisions, the author’s name, the owner’s name, the names of those Who have edited
the document, creation dates, edit dates, and other information including, but not limited to,
records of past versions and drafts.


          6.       “Native format,” as         it   relates to the production of electronic data, means the ﬁle
format in Which the document            is   ordinarily read     and written by its related software application.
For example, a Microsoft Word 2003 document has a native format of .doc While an Adobe
Acrobat document has a native format of .pdf.


           7.     “Relating t0” means regarding, supporting, tending to support, refuting, tending
to refute, or concerning (including, mentioning, stating, discussing,             summarizing, describing,
reﬂecting,      containing,   referring    to,   depicting,   connected   with,   embodying,     evidencing,
constituting, comprising, reporting, pertaining to, or having             any connection With or bearing
upon), directly or indirectly, the matter in question.


           8.     “And/or”    shall   be construed conjunctively and disjunctively, so as   to   demand and
elicit   the broadest possible response to a particular inquiry.


           9.“Complaint” means the original complaint                 that   was ﬁled   in this action,   as
amended through the date of this request.
                     III.   MANNER OF COMPLIANCE WITH RULES
       In accordance With the Florida Rules of Civil Procedure, Plaintiff hereby designates a
reasonable time, place, and manner for Defendant to   make   the requested documents available for
inspection:


       Due Date:     Forty—five (45) days after service of this request.


       Place:        The Law Ofﬁce of Patrick K. Elliott, PLLC, 100 S. Ashley Drive, Suite
                     600, Tampa, FL 33602, or any other place that the Parties can mutually
                     agree upon.


       Inspection:   Originals, drafts,  and non-identical copies of all the requested documents
                      shall   be produced for inspection by Defendant’s counsel at the time and
                     place speciﬁed above. In the alternative, Defendant   may provide true and
                     accurate copies of all requested items Via United States Mail.
                                IV.   DOCUMENTS TO BE PRODUCED
        1.         Please   produce         all     documents         identiﬁed       in      your    answers      to   Plaintiff’s

Interrogatories.


        2.         Please produce     all    documents           relied   upon   as a basis for responding to Plaintiff’s
Interrogatories.


        3.         Please produce any and            all   documents supporting               in   any manner whatsoever the
defenses and afﬁrmative defenses raised in your                    Answer to       the Complaint.


        4.         Please produce     all   documents Which support your denial of any of the allegations
in the Complaint.


        5.   Please produce any and all documents relating to the terms and conditions of
          employment with Defendant, including all company policies, personnel manual(s),
Plaintiff’s

employee handbook(s), and any employment agreement entered into by Plaintiff and Defendant.

        6.         Please produce Plaintiff’s entire personnel ﬁle, including any and                             all   documents
and writings      that   were used   to determine            Plaintiff’s qualiﬁcations for             employment,       transfers,
salary, raises,   pension   eligibility, termination,            or any other disciplinary action.


        7.         Please produce any and            all   documents        that   memorialize and/or record            Plaintiff’s

employment and work performance.

        8.         With respect   any lawsuit ﬁled against Defendant after 2009 relating to
                                     to
Violations of 42 U.S.C. §1981, the Civil Rights Act of 1964, as amended (“Title VII,” 42 U.S.C.
§2000e et seq), or the Florida Civil Rights Act of 1992, please produce all pleadings, all answers
to interrogatories, all responses to requests for admissions, all settlement documents, releases,
waivers, and conﬁdentiality agreements.


        9.         Please produce any employment agreements, correspondence, and documents
pertaining to any person, corporation, or entity retained                    by Defendant          to act as   an expert witness,
advisor, or consultant in the above-styled case.


        10.        Please produce a          list   of qualiﬁcations and a current resume for each expert
witness, advisor, or consultant retained             by Defendant          in the above-styled case.


        11.        Please   produce         all     documents         pertaining       to     any    internal    complaints     of
discrimination     made by employees of Defendant Who worked                                at the   same   facility as Plaintiff
Within the past ﬁve years and include Defendant’s responses to those internal complaints.

        12.        Please produce any and            all   complaints relating to Plaintiff’ s work performance, as
well as any warning notices issued to Plaintiff by Defendant in response to such complaints.

        13.        Please produce any and                  all       and memoranda describing,
                                                                 documents,        letters,

summarizing, or referring to any conversations between Plaintiff and any past or present
employee, ofﬁcer, or director of Defendant, pertaining either to Plaintiff’s job performance or to
any of Plaintiff” s allegations in the instant proceeding.

          14.     Please produce       all    documents       that reference, in    any manner whatsoever,       the
reasons that Plaintiff’ s employment was terminated on or around                  March 201 8.

          15.     Please produce        all    personnel ﬁles of Plaintiff’s supervisors and/or decision
makers     in this case, including, but not limited to, the entire personnel ﬁle for Plaintiff’s
supervisors and managers.


        16.    Please produce any and all employee records containing any form memorializing
an employee’s self—identiﬁcation on the basis of his or her race, such as an EEO-l Survey Form
or any other similar form regardless of its origin, compiled, kept, or preserved by Defendant for
years 2014 through 2019.


          17.     Please produce any and      all employee             rosters kept   by Defendant   for the location
Where    Plaintiff worked for years     2014 through 2019.

       18.   Please produce any and all internal documents created, kept, or preserved by
Defendant for years 2014 through 2019, containing information identifying the race of any
employee Who worked for Defendant at the same location as Plaintiff.

          19.     Please produce any and           all   job descriptions, speciﬁcations, or other documents
that describe or otherwise relate to the functions and/or job duties performed                  by   Plaintiff during
the course of Plaintiff” s    employment With Defendant.

         20.      Please produce Defendant’s code of ethics and related policies that were in force
during Plaintiff” s employment.

         21.      Please     produce     Defendant’s               and procedures concerning
                                                              policy                                       employee
discipline that   were    in force during Plaintiff” s     employment with Defendant.

         22.      Please provide  documents memorializing Defendant’s policies on equal
                                       all

oppor’umity employment, workplace discrimination, dispute resolution, disciplinary action, and
employee performance evaluations.

         23.      Please produce       all text   messages, relating to the allegations or defenses in this
case,   exchanged by Plaintiff and Plaintiff’ s supervisor or co—worker(s) during the period in which
Plaintiff was  employed by Defendant.

         24.      Please produce       all    e-mails, relating to the allegations or defenses in this case,
exchanged by Plaintiff and Plaintiff’s supervisor or co-worker(s) during the period in Which
Plaintiff was employed by Defendant.


         25.      Please produce any and
                                      documents submitted to an administrative agency
                                                  all

                   employment With Defendant, including documents submitted to the United
related to Plaintiff’ s
States Equal Employment Opportunity Commission.


         26.      Please produce Defendant’s ﬁnancial statements, bank statements, and income tax



                                                        -7-
returns    from ﬁscal year 2016     until the present.


           27.     Please produce Defendant’s balance statement and income statement for each year
beginning with ﬁscal year 2016 until the present.

           28.     Please produce     all    records Which document any efforts           made by Defendant      to
inquire into Plaintiff’s background, including but not limited to ﬁnancial records, criminal
history,   employment records, and          litigation records.


           29.     Please produce    all    applicable insurance policies.


           30.     Please produce      all    documents       listing all contacts   With Defendant employer’s
integrity line/ hot line alleging harassment, discrimination, or retaliation              on the basis of race by
anyone Within the department          to    Which   Plaintiff   was assigned    for the year preceding Plaintiff’s
termination from employment.


           31.     Please produce   documents that were generated in connection With any
                                       all

complaint or contact made by an employee to Defendant employer’s integrity line/ hot line
alleging harassment, discrimination, or retaliation on the basis of race by anyone Within the
department to which Plaintiff was assigned for the year preceding Plaintist termination from
employment.

           32.     Please produce     all    records listing contact information for       all   persons   Who were
considered by Defendant for the position held by Plaintiff after Plaintiff was terminated from
employment.

           33.     If the   employment      relationship With the defendant has ended, please produce          any
COBRA notices that were sent to the plaintiff and/or others entitled to notice under COBRA and
a copy of the company’s process and procedure for preparation and transmission of COBRA
notices.


           Dated   this 10th   day of May, 2019.

                                                        Respectfully submitted,


                                                        /s/   Patrick Elliott
                                                        PATRICK K. ELLIOTT
                                                        Florida.   Bar Number: 1000970
                                                        THE LAW OFFICE OF PATRICK K. ELLIOTT, PLLC
                                                        100 S. Ashley Drive, Suite 600
                                                        Tampa, FL 33602
                                                        Direct Dial: (813) 379-3090
                                                        Facsimile: (8 1 3) 26 1 -3542
                                                        E-mail: elliottp@employmentandconsumerlaw.com
                                                        Email: dmurray@ employmentandconsumerlaw.com
                                                        Attorneyfor Plaintlff
                                CERTIFICATE OF SERVICE

       I   HEREBY CERTIFY that a true and correct copy of the foregoing was furnished to the
Defendant on the date the complaint was served.



                                           /s/   Patrick Elliott
                                           PATRICK K. ELLIOTT
